DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
By Applicant’s Remarks (page 7), the following title is suggested: --Shift Device With Shift Body That Can Be Inhibited From Displacement--, or some variation.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 8, and 11, as read in light of Applicant’s Remarks (04/21/2022), are replete with indefinite language largely stemming from the naming convention adopted in the claims.
For instance, Claim 1, in lines 7-8, recites, “a protruding portion distal end side of the shift body”, and it is unclear, first, if the intended scope of the phasing is the “distal end” of the shift body, or a surface (i.e., a “side”) of the “distal end” of the shift body, or merely a first end of the shift body, where the first end is not necessarily the distal end but rather corresponds in some way to the “distal end” of the protruding portion (i.e., read as: a side of the shift body corresponding to a protruding portion distal end); and/or second, how the phrasing “protruding portion” is intending to modify, if at all, the structure of “distal end side of the shift body”. If the intention is to claim the distal end of the shift body, the Examiner recommends: --a distal end of the shift body--. 
Further in example, Claim 2, in line 3-4, recites, “a protruding portion base end side”, which is unclear. The phrasing is similar to the phrasing noted above for Claim 1, lines 7-8 (i.e., “a protruding portion distal end side of the shift body”). However, Applicant’s Remarks (e.g., applicant-annotated fig. 2 on page 6) indicate that the phrasing is intended to be read as “a base end side of the protruding portion”. However, Claim 11, in line 3, recites, “a protruding portion base side”, and it is unclear, from the established nomenclature, if the phrasing “protruding portion base side” refers to the same element as “protruding portion base end side” (i.e., Claim 2, lines 3-4). If the intention is to claim the base end of the protruding portion, the Examiner recommends: --a base end of the protruding portion--. 
Further, Claim 3, in line 2, recites, “a protruding portion distal end side”, which is unclear if the language is intending to define a “distal end side” of the “protruding portion”, similar to the language of Claim 2, line 3-4 noted above (i.e., “a protruding portion base end side “); or if the intended antecedent basis is to Claim 1 (i.e., “a protruding portion distal end side of the shift body”). Plainly, from the naming convention, it is unclear if the claimed “distal end” is the distal end of the “protruding portion” or of the “shift body”; and it is unclear if the phrase “distal end side” is synonymous with “distal end”, or if the claimed term “side” refers to a specific surface of the distal end. 
Similarly, Claim 3, in line 3, recites “a protruding portion base end side” and Claim 5, in lines 2-3, recites “a protruding portion base end side of the shift body”, which are similarly unclear as explained above. 
Claims 4, 5, and 8 are similarly unclear, as explained above. 
Claim 7, in line 2, recites, “the outer side in the radial direction of the protruding portion,” but it is unclear from the naming convention if “the outer side” refers to an outer side of the protruding portion or an outer side of the shift body. 
Further, Claim 1, as noted above, recites “a protruding portion distal end side of the shift body”, and several dependent claims also recite, “a protruding portion distal end side of the shift body” (see, e.g., Claim 2, lines 1-2; Claim 3, line 2; Claim 4, lines 2-3; etc), which are double-inclusions. 
Plainly, in light of Applicant’s Remarks (04/21/2022), the claims would benefit from clearly defining the structure of the shift body (i.e., distal end and base end) and the structure of the protruding portion (i.e., distal end and base end). For example: 
--wherein the shift body has a first distal end and a first base end— and 
–wherein the protruding portion has a second distal end and a second base end--. 

Claim Rejections - 35 USC § 102
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerpen (DE 102007029594).
Regarding claim 1, Gerpen discloses (fig. 14) a shift device (314) comprising: a protruding portion (1) that protrudes towards a vehicle cabin side (fig. 14 clearly shows the claimed arrangement, where 1 protrudes upward); and a shift body (2) disposed at an outer side in a radial direction (fig. 14 clearly shows the claimed arrangement, where 2 is radially outside of 1) of the protruding portion (1), and having a shift position that is altered (depressing 2, as shown in 314b, unlocks 2 for rotation, as shown in 314c) as a result of the shift body (2) being rotated towards a circumferential direction side (314c) of the protruding portion (1) and also being displaced along (314b) an axial direction (fig. 14) of the protruding portion (1); wherein the protruding portion (1) is disposed at (the scope of the term “at” includes “near”) a protruding portion (as best understood, the phrase “protruding portion” is merely a naming convention and is given no patentable weight) distal end (i.e., the distal end of 2, which is the angled “top” as shown in fig. 14) side (as best understood, the phrase “distal end side” is synonymous with “distal end”, and the term “side” is given no patentable weight) of the shift body (2). 

    PNG
    media_image1.png
    852
    522
    media_image1.png
    Greyscale

Regarding claims 2-11, Gerpen discloses: wherein a surface (fig. 14 shows the top surface of 2 in the position of 314c, where the top surface of 2 is near the bottom portion of 1) at (the scope of the term “at” includes “near”) a protruding portion distal end side (i.e., the distal end of 2, which is the “top” as shown in fig. 14) of the shift body (2) is disposed either at a same position in the axial direction of the protruding portion as a distal end surface of the protruding portion, or at (the scope of the term “at” includes “near”) a protruding portion (1) base end side (i.e., bottom portion of 1, as shown in fig. 14) relative to the distal end surface (i.e., the top-most surface of 1 as shown in fig. 14) of the protruding portion (1); wherein an angled surface (fig. 14 clearly shows the top surface of 2, which is angled) of the shift body (2) between a protruding portion (1) distal end side (i.e., the “top” side as shown in fig. 14) and the outer side in the radial direction (i.e., the outer cylindrical surface of 1) of the protruding portion (1) is inclined so as to slope towards a protruding portion base end side (i.e., the “bottom” side as shown in fig. 14) as the angled surface approaches the outer side in the radial direction of the protruding portion (fig. 14 clearly shows the claimed arrangement, where the angled surface of 2 is in the claimed location and sloped in the claimed direction); wherein a vehicle rearward side portion (fig. 14 shows the orientation of 314c, where the a portion of the top surface of 2 is near the bottom surface of 1) of a surface (i.e., the top surface of 2) of a protruding portion distal end side (i.e., the distal/top end of 2) of the shift body (2) is disposed at (the scope of the term “at” includes “near”) a protruding portion (1) base end side (i.e., the base end of 1, which is the “bottom” as shown in fig. 14); further comprising an exposed surface (fig. 14 shows top surfaces of 314) that is exposed towards the vehicle cabin side (fig. 14), wherein a surface (i.e., bottom surface of 2, which in position 314c is shown as being near the bottom surface of 1) at (the scope of “at” includes “near”) a protruding portion base end side (i.e., bottom/base) of the shift body (2) is disposed either at a same position in the axial direction of the protruding portion as the exposed surface, or at (the scope of “at” includes “near”) the protruding portion (1) base end side (i.e., bottom/base) relative to the exposed surface (top surfaces of 314); wherein the shift body (2) is configured to be rotatable (315c) after having been displaced (315b); wherein a distal end (top portion of cylinder) of the protruding portion (1) protrudes towards the outer side (the end surface of any cylinder protrudes towards the outer radial surface of the cylinder) in the radial direction of the protruding portion (1); wherein a surface (top, angled surface of 2) at a protruding portion distal end side (i.e., distal/top of 2) of the shift body (2) is inclined (fig. 14 shows angled top surface of 2) so as to slope towards (fig. 14 shows the claimed arrangement) a protruding portion (1) base end side (i.e., “bottom” of 1) as the surface (top, angled surface of 2) approaches the outer side in the radial direction of the protruding portion (1); wherein the shift position (i.e., 314c) is located at a displacement position (315b) of the shift body (2); wherein the protruding portion (1) is fixed to a supporting body (fig. 13 most clearly shows the claimed arrangement); wherein the shift body (2) is separated from a portion of the protruding portion (1) which is disposed at the protruding portion distal end side (i.e., the distal end) of the shift body (2) when the shift body (2) is displaced towards (314b) a protruding portion (1) base side (i.e., proximal/base). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658